PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions (Civil) recommends the following revisions to the Florida Standard Jury Instructions (Civil): A Supplement to SJI 2.2, Believability of Witnesses, and a new comment to 6.2f [.Damages for ] Parent’s Loss of Child’s Services, Earning, Earning Capacity.
We approve for publication the recommended changes which follow this opinion. We caution that the comments reflect only the opinion of the Committee and are not necessarily indicative of the views of this Court as to their correctness or applicability-
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., and ADKINS, J. (Ret.), concur.
BELIEVABILITY OF WITNESSES
Redesignate 2.2 as 2.2a General Considerations and add the following 2.2b Expert witnesses:

b. Expert witnesses:

[You have heard opinion testimony [on certain technical subjects] from [a person] [persons] referred to as [an] expert witnesses].] [Some of the testimony before you was in the form of opinions about certain technical subjects.]
You may accept such opinion testimony, reject it, or give it the weight you think it deserves, considering the knowledge, skill, experience, training, or education of the witness, the reasons given by the witness for the opinion expressed, and all the other evidence in the case.

Delete existing comment 1 and substitute:

1. Expert witness. See § 90.702, Fla. Stat. (1985), and Shaw v. Puleo, 159 So.2d 641 (Fla.1964). The court will select one or the other introductory sentence in keeping with the court’s practice and preference in announcing before the jury, or acceding to counsel’s characterization, that a tendered witness is an “expert.”

Add the following Comment following 6.2f:


Comment on 6.2f

The Committee expresses no opinion concerning whether there also is a cause of action for a parent’s recovery due to loss of a child’s companionship and society. Compare Yordan v. Savage, 279 So.2d 844 (Fla. 1973), citing Wilkie v. Roberts, 91 Fla. 1064, 109 So. 225 (1926), with language in Wilkie and other cases interpreting Wilkie, including Youngblood v. Taylor, 89 So.2d 503 (Fla.1956); City Stores Co. v. Langer, 308 So.2d 621 (Fla. 3d DCA), cert. dism., *320312 So.2d 758 (Fla.1975); Hillsborough County School Board v. Perez, 385 So.2d 177 (Fla. 2d DCA 1980); and Brown v. Caldwell, 389 So.2d 287 (Fla. 1st DCA 1980).